Title: From George Washington to Patrick Henry, 20 March 1785
From: Washington, George
To: Henry, Patrick



Dear Sir,
Mount Vernon 20th Mar. 1785

Your favor of the 12th together with the letters and parcels from Sir Edward Newenham, came safe to hand. For the trouble you have had with the latter I offer you my thanks, at the sametime I beg your excuse for adding to it by causing the letter herewith enclosed to be forwarded to Captn Boyle of the ship Jane & Diana when a safe conveyance offers.
I hope this letter will find your family in better health than when you last wrote, and your Grandson perfectly restored. With very great esteem regard & respect I am—Dear Sir Yr Most Obt Hble Ser⟨vt⟩

Go: Washington

